Citation Nr: 1750613	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-31 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right elbow, status post lateral epicondylar fracture, from the April 26, 2012 claim.  

2.  Entitlement to an initial rating in excess of 10 percent for right elbow limitation of supination, from the April 26, 2012 claim.

3.  Entitlement to an initial compensable rating for right elbow limitation of extension, from the April 26, 2012 claim.

4.  Entitlement to an initial compensable rating for a right elbow post-operative scar, from March 30, 2004.


REPRESENTATION

Appellant represented by:	Michael L. Ludwig, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active duty service from July 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  At that time, the RO continued the 10 percent disability rating for the elbow fracture and granted service connection for elbow limitation of supination (with a 10 percent disability rating) and right elbow limitation of extension (as noncompensable), effective April 26, 2012 (the date of claim).  The RO also granted service connection for right elbow residual scars (as noncompensable), effective March 30, 2004.  The Veteran appealed the ratings granted, but not the effective dates.  Accordingly, at that time the Veteran's disabilities were rated as follows:

right elbow, fracture,                            10% effective from March 2004
right elbow post-operative scar,            0%, effective from March 2004
right elbow limitation of extension,      0% effective from April 2012
right elbow limitation of supination,    10% effective from April 2012	

In May 2015, the Veteran testified at a video hearing before the undersigned as to the increased rating claims above (from the April 26, 2012 claim); a transcript of that hearing has been associated with the claims file.  

In November 2015, the Board denied increased ratings for the above claims.

The Veteran appealed the Board's November 2015 denial of entitlement to higher ratings for the right elbow to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision as to the increased rating issues, and remanding them to the Board for further proceedings consistent with the joint motion, specifically to obtain an adequate VA examination.

The Board notes that in February 2017, the Court also granted a separate Joint Motion to Terminate the Appeal, In Part.  The separate issue in that case was with respect to the claim of entitlement to an effective date prior to March 30, 2004, for the grant of service connection for a right elbow disability, to include whether the elements for pleading clear and unmistakable error (CUE) in a November 1955 Board decision were met.  The parties agreed to a Stipulated Agreement, where in pertinent part, VA agreed "to award an effective date of June 22, 1955...discharge from service, for... (1) right elbow residuals, status post lateral epicondylar fracture and (2) right elbow residual scar, status post fasciotomy.  The appropriate level...assigned will be determined by the Agency of Original Jurisdiction in the first instance."  The agreement also made clear that the increased rating issues addressed by the Board in a separate decision were the subject of a separate Joint Motion for Remand, noted above.  

Subsequently, in a June 2017 rating decision, the RO established a noncompensable disability rating effective June 22, 1955 and a 10 percent rating from March 15, 1984 for right elbow fracture.  The RO also established a noncompensable rating for right elbow residual scar, effective June 22, 1955.  In August 2017, the Veteran filed a notice of disagreement with the ratings established prior to 1984.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over the increased rating claims from the period prior to 1984 at this time.  Those issues will be the subject of a subsequent Board decision, if otherwise in order.

The Board further notes that the increased rating claims currently on appeal were filed on April 26, 2012.  Service connection had originally been established for the right elbow disability in a February 2008 rating decision (effective March 30, 2004).  The Veteran did not file a notice of disagreement with that rating decision.  The next communication regarding the rating of his elbow disability was the April 26, 2012 claim.  As such, any rating from prior to the April 26, 2012 claim are not part of the current appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Per the February 2017 Joint Motion for Remand (JMR), the October 2013 VA examination for the elbow had been inadequate.  The VA examiner had noted that there was weakened movement, excess fatigability, and pain on movement after repetitive use.  However, the JMR found that after noting the Veteran's additional functional loss and/or additional limitation of motion, the examiner did not assess or specify the range of motion loss due to pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Additionally, the VA examiner did not have access to the Veteran's claims file.  As such, a new VA examination is necessary.

The AOJ should also contact the Veteran and request information regarding treatment for the right elbow, and request any medical records identified.

Any unassociated VA medical records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for the elbow.  After securing any necessary authorization from him, obtain all identified treatment records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain all unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above record development has been accomplished, the AOJ should schedule the Veteran for a VA orthopedic examination of the service-connected right elbow disability to determine its current severity.  The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include X-rays or other testing, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.	

The examiner should describe the nature and severity of all manifestations of the Veteran's right elbow disability.  He or she should note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups (if not feasible to accomplish this to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so).  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy).  

The examiner should describe, to whatever extent present, there is joint impairment; bone deformity; bone nonunion or malunion; loss of bone; impairment of supination and/or pronation; and whether ankylosis is present; and, if so, at what degree it is ankylosed. 

The examiner should also describe the service-connected right elbow scar for rating purposes. 

The examiner should also discuss the impact of the Veteran's right elbow disability on his functionality related to employability.   

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




